Citation Nr: 0935383	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-34 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002 & Supp. 2009) for frequency of 
urination and incomplete voiding due to prostate cancer 
treatment performed at a VA Medical Center (VAMC).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to March 
1965. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which denied the Veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
frequency of urination and incomplete voiding.   

In July 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record. 

The Veteran appears to raise the issue of compensation under 
the provisions of 38 U.S.C.A. § 1151 for residuals as a 
result of cystoscopy, to include holes in the urethra, 
frequency of urination, and incomplete voiding.  VA's duty to 
assist a claimant with the development of evidence extends to 
all applicable theories of a claim, whether asserted by the 
claimant or not.  Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000); see also Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (claim documents must be read in a liberal 
manner so as to identify and carry out the required 
adjudication of all claims that are reasonably raised by the 
evidence of record whether or not formally claimed in a VA 
application).  However, since the RO never adjudicated the 
claim of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals as a result of cystoscopy, 
to include holes in the urethra, frequency of urination, and 
incomplete voiding, the Board does not have jurisdiction to 
address it.  Since a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals as a result of 
cystoscopy, to include holes in the urethra, frequency of 
urination, and incomplete voiding, is based on a different 
medical analysis than a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for frequency of urination 
and incomplete voiding as a result of prostate cancer 
treatment, the claims are not inextricably intertwined.  
Because the evidence in this case reasonably raises a claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for residuals as a result of cystoscopy, to include holes in 
the urethra, frequency of urination, and incomplete voiding, 
which has not been developed for appellate review, it is 
referred to the RO for appropriate action.

After certification of the appeal to the Board, the Veteran 
submitted additional evidence.  Such evidence was accompanied 
by a waiver of Agency of Original Jurisdiction (AOJ) 
consideration.


FINDING OF FACT

The Veteran's frequency of urination and incomplete voiding 
are not results of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA, 
due to procedures performed at a VAMC for the Veteran's 
prostate cancer. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
frequency of urination and incomplete voiding have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.358 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

The Veteran contends that his frequency of urination and 
incomplete voiding are results of treatment for his prostate 
cancer by a VAMC.  Pursuant to 38 U.S.C.A. § 1151, disability 
compensation shall be awarded for a "qualifying additional 
disability" in the same manner as if the additional 
disability were service connected.  The additional disability 
qualifies for compensation if the disability is not the 
result of the Veteran's willful misconduct and the disability 
was caused by hospital care, medical or surgical treatment, 
or examination provided under the laws administered by VA.  
In order to constitute a qualifying additional disability, 
the proximate cause of the additional disability must have 
been (1) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the facility furnishing the care, treatment, or 
examination, or (2) an event not reasonably foreseeable.  

To determine whether an additional disability was caused by 
medical treatment, VA compares the Veteran's condition 
immediately before the beginning of such treatment to his 
condition thereafter.  To establish causation, the evidence 
must show that the treatment resulted in the Veteran's 
additional disability.  Merely showing that a Veteran 
received care, treatment, or examination and that the Veteran 
has an additional disability or died does not establish 
cause.  Disability that is due to the continuance or natural 
progress of the disease is not due to VA treatment unless 
VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(b), (c).  

To establish that carelessness, negligence, lack of proper 
skills, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a Veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or that VA 
furnished the medical treatment without the Veteran's 
informed consent.  Whether the proximate cause of a Veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  
38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Board notes, for information and clarification, that, for 
a period before October 1997, 38 U.S.C.A. § 1151 did not 
require any showing of negligence in order for a claim to be 
granted.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 
(requiring only that additional disability be "the result of" 
VA hospital care, medical or surgical treatment, or 
examination).  However, the current version of 
38 U.S.C.A. § 1151 requires that, for claims filed on or 
after October 1, 1997, the claimed additional disability must 
have been "caused by" VA hospital care, medical or surgical 
treatment, or examination, and further adds a "proximate 
cause" requirement that the additional disability be caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.  

In this case, the Veteran filed his claim seeking benefits 
under 38 U.S.C.A. § 1151 in April 2006.  Therefore, the 
Veteran's claim must be adjudicated under the current version 
of section 1151.  That is, the standard is to preclude 
compensation if the evidence does not establish negligence or 
other fault on the part of VA, or of an event not reasonably 
foreseeable.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990), the Court is stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Analysis

As previously stated, the Veteran contends that his frequency 
of urination and incomplete voiding are results of treatment 
for his prostate cancer by a VAMC.  In a January 2006 
statement, the Veteran noted that he has had problems since 
the implant of his seeds.  He later added that his treatment 
after the surgery caused his current problems. 

The evidence of record shows that the Veteran was diagnosed 
with prostate cancer in 2004.  Subsequently, brachytherapy 
was performed in September 2004 at the Puget Sound VAMC.  The 
record also reflects that the Veteran underwent a median lobe 
transurethral resection of the prostate (TURP) in September 
2005 at the Ft. Harrison VAMC.  At the outset, the Board 
notes that the evidence shows that the Veteran has an 
additional disability of frequency of urination and 
incomplete voiding.  

However, to receive compensation benefits under the 
provisions of 1151, the  "qualifying additional disability" 
must be proximately caused by VA medical care, treatment, or 
examination when the disability results from either the 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the medical treatment; or the 
disability results from "an event" that is "not reasonably 
foreseeable." 38 U.S.C.A. § 1151(a); see also 38 C.F.R. 
§ 3.361(d)(1).  To establish that the proximate cause of a 
disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA, the claimant must show either (1) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or (2) VA furnished the 
care, treatment, or examination without the veteran's 
informed consent. 38 C.F.R. § 3.361(d)(1).  The general 
requirements for informed consent are set forth in 38 C.F.R. 
§ 17.32.

After carefully reviewing the evidence of record, the Board 
concludes that the requirements are not met for compensation 
under 38 U.S.C.A. § 1151.  The evidence has not established 
that the Veteran has incurred frequency of urination or 
incomplete voiding due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the brachytherapy and TURP, or 
that the frequency of urination or incomplete voiding was an 
event which was not reasonably foreseeable.  

At the outset, the Board notes that the Veteran has not 
argued that VA furnished care without his informed consent.  
The record contains evidence that a consent form was signed 
by the Veteran on September 2, 2004 for his brachytherapy.  
It is noted that the Veteran was warned he could expect 
several months or more of radiation related urinary and 
rectal symptoms and that there was a small chance of 
permanent urinary incontinence.  See August 2004 VA treatment 
report.  Regarding the TURP, an August 2005 VA treatment 
report notes that the Veteran was warned about the post-op 
incontinence and that he was willing to take that risk.  As 
such, the requirements of 38 C.F.R. § 17.32(c) were met.

Moreover, the Board finds that a September 2007 VA medical 
opinion is highly probative.  The VA clinician noted the 
Veteran's pertinent history of undergoing seed implants, 
experiencing frequent urination and nocturia, and diagnosis 
with radiation cystitis due to seeds placed in the posterior 
bladder wall.  The VA clinician also reported that the 
Veteran's urinary retention was noted to be secondary to 
brachytherapy treatment and that the Veteran was a candidate 
for TURP.  She also stated that after the Veteran underwent a 
TURP, in October 2005, the Veteran was noted to have urinary 
retention status post TURP and that a subsequent December 
2005 cystoscopy noted a diagnosis of urinary retentions, 
status post TURP for probable foreign body.  Additionally, 
she noted that Dr. K. W. stated that the Veteran had an 
unusually high degree of urinary problems following his 
brachytherapy and he had undergone a limited TURP and now had 
complete urinary retention.  The VA clinician discussed the 
Veteran's changes in medication for his urinary symptoms and 
reported that, in June 2007, the Veteran's catheter had been 
in place for several months and that the Veteran did not have 
incontinence because he wears Depends and carries a urinal 
around.  In conclusion, the VA clinician noted diagnoses of 
prostate cancer treated with brachytherapy, urinary 
retention, postoperative TURP, and frequency of urination 
secondary to treatment for prostate cancer treated with 
brachytherapy.

The VA clinician opined that the Veteran's urinary problems 
are the result of treatment for prostate cancer as indicated 
in a medical noted dated in February 22, 2006.  She further 
noted that Dr. K. W. discussed the potential residuals of 
prostate cancer treatment with the Veteran on September 2, 
2004.  He discussed with the Veteran the chance of permanent 
urinary incontinence or severe rectal damage and that later 
Dr. J. W. addressed possible urinary incontinence.  TURP 
noted a small bladder capacity.  Based on the above, the VA 
clinician concluded that these are reasonably expected 
residuals or complications of the treatment that the Veteran 
agreed to for prostate cancer which was provided by VA.  

The VA examiner's findings are consistent with the other 
medical evidence of record as well.  The VA treatment record 
reflects the Veteran's complaints including frequency of 
urination and incomplete voiding since his brachytherapy in 
2004.  No treatment record shows that the Veteran's urinary 
symptoms are due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the brachytherapy and TURP, or that 
the frequency of urination or incomplete voiding was an event 
which was not reasonably foreseeable.  In fact, VA treatment 
records reflect that the Veteran complained of urinary 
symptoms including frequency, nocturia, and urgency in March 
2004, prior to any prostate cancer treatment.  Additionally, 
the Veteran's urinary obstruction has been noted as secondary 
to prostatic hypertrophy.  See VA treatment reported dated 
September 1, 2005.  

Furthermore, private treatment records from Dr. H. note that 
the Veteran underwent brachytherapy, developed prostatic 
obstruction and has urinary incontinence, but there is no 
indication that the Veteran's incontinence is proximately due 
to VA carelessness, negligence, lack of proper skill, error 
in judgment, or any other similar instance of fault.  

Based on the foregoing, there is no competent and credible 
evidence of record suggesting that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider.  The VA examiner's opinion is highly probative 
and uncontroverted by any other competent and credible 
evidence of record.  Thus, the Board concludes that the 
Veteran's frequency of urination and incomplete voiding are 
not results of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA, 
due to procedures performed at a VAMC for the Veteran's 
prostate cancer.  

In this case, the Board empathizes with the Veteran's plight 
and is cognizant of the Veteran's obviously sincere belief in 
the merits of his claim.  Regardless, the only evidence which 
suggests that the Veteran's current claimed disabilities are 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault by VA is the 
Veteran's own statements.  

The Board is aware of the Veteran's contentions that VA did 
not provide adequate treatment; however, as a layperson, the 
Veteran lacks the requisite medical expertise to offer a 
medical opinion without competent substantiation.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Veteran is competent to state that 
he has problems with frequency of urination and incomplete 
voiding.  It is true that the Veteran's lay statements may be 
competent to support a claim for compensation by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, the issue in 
this case is a complex matter which requires specialized 
training for a determination; therefore, it is not 
susceptible of resolution by lay opinions on etiology.  In 
the absence of any competent evidence demonstrating that the 
Veteran's disabilities are due to VA negligence or an event 
not reasonably foreseeable, compensation under 38 U.S.C.A. § 
1151 must be denied.

Accordingly for the reasons stated above, the Board finds 
that the evidence preponderates against the claim for 
compensation under 38 U.S.C.A. § 1151 for frequency of 
urination and incomplete voiding as a result of treatment for 
prostate cancer performed at a VAMC, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in May 
2006, before the original adjudication of the claim.  The 
letter notified the Veteran of the types of evidence needed 
in a claim for compensation under 38 U.S.C.A. § 1151, as well 
as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for compensation under 
38 U.S.C.A. § 1151, and the duty to assist requirements have 
been satisfied.  All available service treatment records were 
obtained.  Private treatment reports and VA treatment records 
dated from 2004 to 2007 were obtained and associated with the 
claims folder.  There is no identified relevant evidence that 
has not been accounted for.  A VA opinion was obtained in 
2007 in order to obtain medical evidence as to the nature and 
etiology of the claimed disabilities.  The VA examiner 
reviewed the claims file, the Veteran's subjective history, 
and clinical findings and rendered an opinion with supportive 
rationale.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for frequency of urination and incomplete 
voiding due to prostate cancer treatment performed at a VAMC 
is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


